United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-1943
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                           Deandre Terrell Miller

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                         Submitted: March 7, 2019
                          Filed: March 13, 2019
                              [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Deandre Terrell Miller appeals the district court’s1 order revoking his
supervised release and imposing a 60-month prison sentence followed by 30 months
of supervised release. His counsel has moved for leave to withdraw, and has
submitted a brief asserting the evidence was insufficient to support a finding that he
violated his release conditions by committing an assault, and that the sentence is
substantively unreasonable.

       After careful review of the record, we conclude that the district court did not
clearly err in finding, by a preponderance of the evidence, that Miller committed an
assault. See 18 U.S.C. § 3583(e)(3); United States v. Black Bear, 542 F.3d 249, 252
(8th Cir. 2008) (standard of review). We also conclude that the district court did not
abuse its discretion in sentencing Miller, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (standard of review); see also United
States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012); and the sentence was within the
Guidelines range, and below the statutory limit, see 18 U.S.C. §§ 3583(e)(3), (h);
United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir. 2000).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-